DETAILED ACTION
This Office Action for U.S. Patent Application No. 16/594,608 is responsive to communications filed on 07/27/2021, in reply to the Non-Final Rejection of 04/27/2021. Currently, claims 1-3, 5-11, and 13-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 13 (Currently Amended) The apparatus of [[claim 12]] claim 11, wherein the domain control unit is configured to correct the location of the vehicle to a location where a distance to the adjacent target coincides with the determined interval and is spaced apart from the position of the vehicle indicated by the GPS location information, by the movement distance.


Response to Arguments
In regard to claim 1, the Applicant submits that the amendments to the claim are sufficient to overcome the claim’s rejection. The Applicant further submits that Park describes calculating a distance 

In regard to claims 9 and 16, the Applicant submits that these independent claims have been amended similarly to the amendments presented in regard to claim 1, and as such, the claim is in condition for allowance for similar reasons to those stated above with respect to claim 1. The Examiner respectfully agrees. As such, the rejections of claims 9 and 16 have also been withdrawn.

In regard to claims 2-3, 5-8, 10-11, 13-15, and 17-18, these dependent claims are either directly or indirectly dependent upon the independent claims 1, 9, or 16, respectively. As such, since the arguments and amendments presented regarding the independent claims have been found to be sufficient to overcome their claim rejections, these claims are now in condition for allowance by virtue of their dependency upon an allowable base claim. As such, the rejections of these claims have also been withdrawn.

Allowable Subject Matter

Claims 1-3, 5-11, and 13-18 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the combination of limitations presented in the independent claims, with specific regard to when the vehicle enters the GPS shade area, determine a movement distance by integrating a driving speed of the vehicle, based on the driving speed information of the vehicle and when the vehicle enters the GPS shade area, identify an adjacent target from the processing result of the image data and determine an interval between the vehicle and the identified adjacent target wherein the adjacent target comprises an internal structure in the GPS shade area, and wherein the controller is further configured to: generate a driving road form of the vehicle, based on a plurality of detection points of the internal structure, calculate a plurality of intervals between the vehicle and the respectively plurality of detection points corresponding to an interval wall of the internal structure in front of the vehicle, and match the location coordinate of the vehicle in which the movement distance is applied with the plurality of intervals and the driving road form to correct the location of the vehicle.

The closest prior art of reference, Park et al. (U.S. Publication No. 2014/0032100), discloses correcting position information from a GPS device to acquire high-precision position information of a vehicle, and using cameras mounted on the vehicle while the vehicle travels to take images and traveling lanes and lines and pieces of information to be analyzed by an information processing device and compared to road information. However, Park does not expressly disclose generating a driving road form of the vehicle, based on a plurality of detection points of the internal structure, calculate a plurality of intervals between the vehicle and the respectively plurality of detection points corresponding to an interval wall of the internal structure in front of the vehicle, and match the location coordinate of the vehicle in which the movement distance is applied with the plurality of intervals and the driving road form to correct the location of the vehicle.

The next closest prior art of reference, Tzamaloukas (U.S. Publication No. 2004/0230374), teaches a vehicle to vehicle link for a vehicle to receive GPS measurements from other vehicles, and using this information in a dead reckoning method to send location information between vehicles. However, Tzamaloukas does not expressly disclose generating a driving road form of the vehicle, based .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488